Case: 12-13352   Date Filed: 12/26/2012   Page: 1 of 4

                                                        [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT

                             _____________

                            No.12-13352
                        Non-Argument Calendar
                           _____________

                 D. C. Docket No. 9:87-cv-12020-DMM

REBECCA MITSON,
MARILYN JONES,

                                                     Plaintiffs-Appellants,

ELIZABETH RUBINO, et al.,

                                                     Plaintiffs,



                                  versus

SECRETARY, DEPARTMENT OF HEALTH AND
REHABILITATIVE SERVICES,
SHEFFIELD V. KENYON,
SECRETARY, FLORIDA DEPARTMENT OF CHILDREN AND
FAMILIES,

                                                     Defendants-Third Party
                                                     Plaintiffs-Appellees,

UNITED STATES OF AMERICA,

                                                     Third Party Defendant.
               Case: 12-13352     Date Filed: 12/26/2012    Page: 2 of 4




                                  ______________

                    Appeal from the United States District Court
                       For Southern the District of Florida
                                 ______________

                                (December 26, 2012)

Before DUBINA, Chief Judge, MARTIN and FAY, Circuit Judges.

PER CURIAM:

      As stated in Appellant, Irene Czajkowski’s (“Czajkowski”), appellate brief,

the issue presented in this appeal is whether the district court abused its discretion

in denying Czajkowski’s Motion to Reopen the Case of Mitson By and Through

Jones v. Coler, 674 F. Supp. 851 (S.D. Fla. 1987), in which the district court

prohibited the State of Florida from counting as “income” unreimbursed medical

expenses awarded under the Veterans Administration Improved Pension Benefits

Program.

      In her suit, Czajkowski seeks to be appointed as a new class representative,

and she seeks the district court’s assistance in enforcing the permanent injunction

issued in Mitson.

      We review the denial of a motion to reopen a case for an abuse of discretion.

See Jiang v. U. S. Att’y Gen., 568 F.3d 1252, 1256 (11th Cir. 2009) (immigration

                                           2
               Case: 12-13352     Date Filed: 12/26/2012    Page: 3 of 4

context). A district court “abuses its discretion when its equitable decision is based

on an error of law or a clearly erroneous factual finding.” Labor/Community

Strategy v. Los Angeles County Metro. Transp. Auth., 564 F.3d 1115, 1119-20 (9th

Cir. 2009); Kenney v. United States, 458 F.3d 1025, 1032 (9th Cir. 2006).

      After reviewing the record and reading the parties’ briefs, we conclude that

there is no abuse of discretion by the district court in failing to reopen the case and

in denying Czajkowski’s right to intervene and enforce the permanent injunction.

As the district court correctly held, “even if Czajkowski could be appointed class

representative, she failed to establish that defendants are not in compliance with a

permanent injunction issued in Mitson.” [R. Vol. 4 Doc. 194 at 2.] Moreover, the

district court correctly found that Czajkowski’s grievances with the Department of

Children and Families fell squarely outside the scope of the permanent injunction

issued in Mitson. Because the 1987 order in Mitson did not address the subject of

her claim, her motion to legally reopen and for a show cause order is legally

insufficient. Additionally, we conclude from the record that the district court

properly denied Czajkowski’s motion to intervene as a representative class plaintiff

because the interest she wanted to assert fell outside the scope of the 1987 order in

Mitson.




                                           3
              Case: 12-13352     Date Filed: 12/26/2012   Page: 4 of 4

      Accordingly, because we find no merit to any of the arguments Czajkowski

makes in this appeal, we affirm the district court’s orders denying Czajkowski’s

motion to reopen the case and denying Czajkowski’s motion to alter or amend the

district court’s order denying the motion to reopen the case.

      AFFIRMED.




                                          4